Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Sudo et al (US 2012/0287019 A1) teaches an antenna device comprising a substrate 2 including a first surface and a second surface, the first surface being opposite to the second surface; a parasitic antenna 17 on the first surface; a second ground 11 on the second surface; an antenna 9 between the parasitic antenna and the second ground; a first ground 8 between the parasitic antenna and the second ground; and a second via 13 connecting the first ground to the second ground.
Sudo, however, teaches a first via 14 connecting a feed line 12 to the antenna.  There is no strong motivation to modify the antenna of Sudo such that the first via connecting the antenna to the second ground.
Claims 2-10 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fujii et al (US 2012/0242547) discloses an antenna device comprising an antenna disposed between a parasitic antenna and a second ground; a first ground disposed between the parasitic antenna and the second ground; and vias connecting the first ground to the second ground.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845